Exhibit 10.11
FIRSTMERIT CORPORATION
DIRECTOR DEFERRED COMPENSATION PLAN
Amended and Restated Effective as of December 15, 2008

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
 
       
ARTICLE 1—PURPOSES
    1  
 
       
ARTICLE II—DEFINITIONS
    1  
 
       
2.1 Accounts
    1  
2.2 Affiliates
    1  
2.3 Aggregated Plan
    1  
2.4 Asset Account
    1  
2.5 Beneficiary
    2  
2.6 Board
    2  
2.7 Business Day
    2  
2.8 Cash Account
    2  
2.9 Closing Price
    2  
2.10 Code
    2  
2.11 Committee
    2  
2.12 Common Stock
    2  
2.13 Compensation
    2  
2.14 Corporation
    3  
2.15 Deferral Election
    3  
2.16 Director
    3  
2.17 Exchange Act
    3  
2.18 Investment Fund
    3  
2.19 Participant
    3  
2.20 Participation Agreement
    3  
2.21 Plan
    3  
2.22 Plan Year
    3  
2.23 Reamortization Date
    4  
2.24 Separation from Service
    4  
2.25 Stated Interest Rate
    4  
2.26 Stock Account
    4  
2.27 Stock Credit
    4  
2.28 Valuation Date
    4  
 
       
ARTICLE III—PARTICIPATION IN THE PLAN
    4  
 
       
3.1 Eligibility
    4  
3.2 Participation
    4  
3.3 Initial Year of Eligibility
    5  
3.4 Deferral Elections
    5  
 
       
ARTICLE IV—ACCOUNTS
    5  
 
       
4.1 Crediting Accounts
    5  
4.2 Cash Account
    5  
4.3 Stock Account
    5  
 
       
 
    (i )

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
4.4 Asset Account
    6  
4.5 Transfers Among Investment Funds and Between Accounts
    6  
 
       
ARTICLE V—DISTRIBUTIONS
    8  
 
       
5.1 Distributions upon Separation from Service (Other Than Death)
    8  
5.2 Distributions from Cash Accounts and Asset Accounts
    8  
5.3 Distributions from Stock Accounts
    8  
5.4 Small Accounts
    9  
5.5 In-Service Distributions
    9  
5.6 Accelerated Distribution
    10  
5.7 Distribution upon Death
    11  
 
       
ARTICLE VI—BENEFICIARY DESIGNATION
    11  
 
       
6.1 Beneficiary Designation
    11  
6.2 Amendments
    11  
6.3 No Beneficiary Designation or Death of Beneficiary
    11  
6.4 Effect of Payment
    12  
 
       
ARTICLE VII—THE COMMITTEE
    12  
 
       
7.1 Authority
    12  
7.2 Elections, Notices
    12  
7.3 Agents
    12  
7.4 Binding Effect of Decisions
    12  
7.5 Indemnity of Committee
    12  
 
       
ARTICLE VIII—SHARES AVAILABLE
    12  
8.1 Number
    12  
8.2 Adjustments
    13  
 
       
ARTICLE IX—MISCELLANEOUS
    13  
 
       
9.1 Unfunded Plan
    13  
9.2 Non-alienation of Benefits
    13  
9.3 Invalidity
    14  
9.4 Governing Law
    14  
9.5 Amendment, Modification and Termination of the Plan
    14  
9.6 Successors and Heirs
    14  
9.7 Status as Shareholders
    14  
9.8 Rights
    14  
9.9 Use of Terms
    14  
9.10 Statement of Accounts
    15  
9.11 Compliance with Laws
    15  
9.12 Plan Construction
    15  
 
       
 
  (ii)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              PAGE
9.13 Headings Not Part of Plan
    15  
9.14 Extension of Plan to Affiliates
    15  
 
       
ARTICLE X—CODE SECTION 409A
    15  
 
       
10.1 Compliance with Code Section 409A
    15  
10.2 Payments Upon Income Inclusion Under Code Section 409A
    16  
 
       
 
  (iii)

 



--------------------------------------------------------------------------------



 



FIRSTMERIT CORPORATION
DIRECTOR DEFERRED COMPENSATION PLAN
AMENDED AND RESTATED AS OF DECEMBER 15, 2008
     This Plan is hereby amended and restated as of December 15, 2008 in order
to comply with the requirements of Code Section 409A, to increase the number of
shares of Common Stock available for issuance under the Plan and to combine into
a single plan the FirstMerit Corporation Director Deferred Compensation Cash
Plan and the FirstMerit Corporation Director Deferred Compensation Stock Plan,
both of which were effective as of January 1, 2001.
ARTICLE 1—PURPOSES
     The purposes of the Plan are (i) to provide Directors with flexibility with
respect to the form and timing of the payment of Compensation, (ii) to more
closely align the interests of Directors with the interests of the Corporation’s
shareholders, and (iii) to assist the Corporation and its Affiliates in
attracting and retaining qualified individuals to serve as Directors.
ARTICLE II—DEFINITIONS
     Whenever used in the Plan, the following terms shall have the meaning set
forth or referenced below:

2.1   Accounts

     “Accounts” means a Participant’s Cash Accounts, Stock Accounts and Asset
Accounts.

2.2   Affiliates

     “Affiliates” means affiliated or subsidiary entities of the Corporation as
defined in Code Sections 414(b) and (c). An Affiliate may elect to participate
in the Plan and the Board may approve such election in its sole discretion.
2.3 Aggregated Plan
     “Aggregated Plan” means any agreement, method, program or other arrangement
that, along with the Plan, would be treated as a single nonqualified deferred
compensation plan under Code Section 409A.
2.4 Asset Account
     “Asset Account” means the sub-account(s) maintained by the Committee in the
name of a Participant pursuant to Section 4.4.
PAGE 1 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.5 Beneficiary
     “Beneficiary” means the person, persons, or entity (including without
limitation any trustee) last designated by the Participant to receive benefits
specified hereunder in the event of the Participant’s death.
2.6 Board
     “Board” means the Board of Directors of the Corporation.
2.7 Business Day
     “Business Day” means a day, except for a Saturday, Sunday, a legal holiday
or a day when the primary stock exchange on which the Common Stock is traded is
not open.
2.8 Cash Account
     “Cash Account” means the sub-account(s) maintained by the Committee in the
name of a Participant pursuant to Section 4.2.
2.9 Closing Price
     “Closing Price” means the closing price of the Common Stock as reported on
the National Association of Securities Dealers Automated Quotation System.
2.10 Code
     “Code” means the Internal Revenue Code of 1986, as amended, and including
any rules or regulations promulgated thereunder.
2.11 Committee
     “Committee” means the Compensation Committee of the Board.
2.12 Common Stock
     “Common Stock” means the common shares, no par value, of the Corporation.
2.13 Compensation
     “Compensation” means all fees payable to a Director for services to the
Corporation and/or an Affiliate as a director, including retainer fees for
service on, and fees for attendance at meetings of, the Board and any committees
thereof, as established by the Board from time to time, but excluding
reimbursements for expenses.
PAGE 2 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.14 Corporation
     “Corporation” means FirstMerit Corporation, an Ohio corporation, and any
successor to the business thereto.
2.15 Deferral Election
     “Deferral Election” means an irrevocable annual election to defer
Compensation and the corresponding distribution elections, made by a Participant
pursuant to Articles III, IV and V and for which a Participation Agreement has
been submitted by the Participant to the Committee.
2.16 Director
     “Director” means any individual serving on the Board or on the board of
directors of an Affiliate, who is not an employee of the Corporation or an
Affiliate, or any individual serving as a Community Board Advisor (or like
designation).

2.17   Exchange Act

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

2.18   Investment Fund

     “Investment Fund” means an investment fund in which Accounts may be deemed
to be invested. An Investment Fund may be any open-ended fund, closed-end fund,
a fund which is deemed to be invested in a particular stock or other investment
except Common Stock, or a fund which credits a fixed or variable interest rate
determined by the Committee.
2.19 Participant
     “Participant” means a Director who has made a Deferral Election, or a
former Director who has an Account.
2.20 Participation Agreement
     “Participation Agreement” means the agreement, whether written or provided
through electronic means, to make a Deferral Election, which, except as provided
in Section 3.3, must be submitted by a Director to the Committee or its
delegates prior to the Plan Year to which the Deferral Election applies.
2.21 Plan
     “Plan” means the FirstMerit Corporation Director Deferred Compensation
Plan, as amended from time to time.

2.22   Plan Year

     “Plan Year” means the calendar year.
PAGE 3 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



2.23   Reamortization Date

     “Reamortization Date” means the date on which benefit payments are
recalculated to account for changes in investment performance or interest rates.
This date shall be the last Business Day of October, effective on January 1 of
the next Plan Year.
2.24 Separation from Service
     “Separation from Service” means the Participant’s “separation from service”
(as defined in Code Section 409A) with the Corporation and all Affiliates.
2.25 Stated Interest Rate
     “Stated Interest Rate” means, with respect to any calendar month, two
(2) percentage points over the average of the composite yield on Moody’s Average
Corporate Bond Yield for the month of October immediately preceding the Plan
Year as determined from Moody’s Bond Record published by Moody’s Investors
Services, Inc. (or any successor thereto), or, if such monthly yield is no
longer published, a substantially similar average selected by the Corporation.
The Committee shall establish the Stated Interest Rate effective as of January 1
of each Plan Year, which, once established, shall be used for all interest
determinations during such Plan Year.
2.26 Stock Account
     “Stock Account” means the sub-account(s) maintained by the Committee in the
name of a Participant pursuant to Section 4.3.
2.27 Stock Credit
     “Stock Credit” means a credit to a Participant’s Stock Account, calculated
pursuant to Section 4.3(b) of this Plan.
2.28 Valuation Date
     “Valuation Date” means the last Business Day of the month in which the
Participant has a Separation from Service or dies.
ARTICLE III—PARTICIPATION IN THE PLAN
3.1 Eligibility
     All Directors of the Company and a participating Affiliate shall be
eligible to participate in the Plan.
3.2 Participation
     A Director may elect to participate in the Plan each Plan Year by filing
with the Committee a Deferral Election in a Participation Agreement prior to
January 1 of the Plan Year in which Compensation is earned for services
performed during such Plan Year, except as set forth in Section 3.3 herein. Such
PAGE 4 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



Deferral Election shall be irrevocable as of the December 31 immediately
preceding the Plan Year for which the election is made and shall remain in
effect for one (1) Plan Year only.
3.3 Initial Year of Eligibility
     An individual who becomes a Director between January 1 and June 30 shall be
eligible to participate in the Plan on the July 1 immediately following the date
he becomes a Director. Such Director may elect to participate in the Plan by
filing with the Committee a Deferral Election in a Participation Agreement no
later than thirty (30) days after the date on which the individual becomes a
Director. Such Deferral Election shall be applicable only with respect to
Compensation for services performed after the later of July 1 or the date such
election is made, and shall be irrevocable thirty (30) days after the date on
which the individual becomes a Director. Notwithstanding the foregoing, this
Section 3.3 shall not apply if, at the time the individual becomes a Director,
the individual also is eligible to participate in any Aggregated Plan.
3.4 Deferral Elections
     Except as provided in Section 3.3, a Director may make a Deferral Election
with respect to Compensation earned for services performed during the
immediately succeeding Plan Year by filing a Participation Agreement with the
Committee pursuant to Section 3.2. The amount to be deferred shall be stated as
a whole percentage up to one hundred percent (100%) of Compensation.
ARTICLE IV—ACCOUNTS
4.1 Crediting Accounts
     A Director’s deferred Compensation shall be credited to such Director’s
Account(s) as of the date such amount, absent the Deferral Election, would
otherwise have been paid to such Director.
4.2 Cash Account
     (a) Establishing a Cash Account. A Participant may elect to establish an
annual Cash Account which shall be maintained solely for recordkeeping purposes
pursuant to a Deferral Election. A Participant shall be one hundred percent
(100%) vested in his Cash Account at all times.
     (b) Earnings. As of the last day of each calendar month, the Participant’s
Cash Account(s) shall be credited with earnings equal to the product of the
average daily balance of the Cash Account(s) during such month (determined after
adjustment for any deferred Compensation credited thereto and any amount
distributed therefrom) and an interest rate equal to the Stated Interest Rate.
4.3 Stock Account
     (a) Establishing a Stock Account. A Participant may elect to establish an
annual Stock Account which shall be maintained solely for recordkeeping purposes
pursuant to a Deferral Election. A Participant shall be one hundred percent
(100%) vested in his Stock Account(s) at all times.
PAGE 5 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (b) Stock Credits. Each Participant’s Stock Account shall be credited with
Stock Credits equal to the number of shares of Common Stock (including fractions
of a share) that could have been purchased with the amount of such Compensation
the Participant elected to allocate to the Stock Account at the Closing Price on
the day as of which such Stock Account is so credited.
     (c) Dividends. As of the date any cash dividend is paid to holders of
shares of Common Stock, a Participant’s Stock Account(s) shall be credited with
additional Stock Credits equal to the number of shares of Common Stock
(including fractions of a share) that could have been purchased at the Closing
Price on such date with the amount that would have been paid as dividends on
that number of shares of Common Stock (including fractions of a share) which is
equal to the number of Stock Credits attributable to the Participant’s Stock
Account(s) as of the record date of such dividend. In the case of dividends paid
in shares of Common Stock, the Participant’s Stock Account(s) shall be credited
with additional Stock Credits equal to the number of dividend shares that would
have been received with respect to that number of shares of Common Stock
(including fractions of a share) which is equal to the number of Stock Credits
attributable to the Participant’s Stock Account(s) as of the record date of such
dividend.
4.4 Asset Account
     (a) Establishing an Asset Account. With respect to each Plan Year
commencing on or after January 1, 2009, a Participant may elect to establish an
annual Asset Account, which shall be maintained solely for recordkeeping
purposes, pursuant to a Deferral Election allocation to one (1) or more
Investment Funds. A Participant shall be one hundred percent (100%) vested in
his Asset Account at all times.
     (b) Selection of Investment Funds. The Committee shall have sole discretion
in the selection, number and types of Investment Funds for this Plan and may
change or eliminate Investment Funds from time to time in its sole discretion.
     (c) Investment Fund Performance. The deemed earnings, gains and losses of
each Investment Fund shall be determined by the Committee, in its reasonable
discretion, based on the performance of the Investment Funds themselves. The
balance of a Participant’s Asset Accounts shall be credited or debited on a
daily basis based on the performance of each Investment Fund in which a
Participant’s Asset Accounts are deemed to be invested, such performance and the
crediting of such performance being determined by the Committee in its sole
discretion.
4.5 Transfers Among Investment Funds and Between Accounts
     (a) No Transfers. No amount credited to any Stock Account or Cash Account
may be transferred and credited to any Investment Fund, and no amount credited
to an Investment Fund may be transferred and credited to any Stock Account or
Cash Account.
     (b) Investment Funds. Any amount credited to an Investment Fund may be
transferred and credited to any other Investment Fund at the direction of the
Participant. Any such direction from a Participant will become effective as of
the first day of the next month following the Participant’s request for a
change.
     (c) Committee Procedures. The Committee may establish such rules and
procedures as it determines to be appropriate for the crediting of deferrals and
transfers to Investment Funds, for
PAGE 6 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



transfers among Investment Funds and for crediting deemed earnings, gains and
losses of an Investment Fund.
PAGE 7 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



ARTICLE V—DISTRIBUTIONS
5.1 Distributions upon Separation from Service (Other Than Death)
     Upon the Participant’s Separation from Service except due to death,
distribution of the Participant’s Account(s) shall be made or commence in
accordance with such Participant’s applicable Deferral Elections no later than
thirty (30) days following the Valuation Date; provided, however, that if the
Participant elected a later month for distribution of his Compensation earned
for services performed prior to January 1, 2005 and deemed earnings credited
thereon in accordance with the terms of the Plan as of October 3, 2004,
distribution of such amounts shall be distributed on the date specified in
accordance with the terms of the Plan as of October 3, 2004. Distributions from
the Cash Accounts and Asset Accounts shall be made in cash, and distributions
from the Stock Accounts shall be made in Common Stock, in an amount equal to the
balance of each such Account as further described in this Article V.
5.2 Distributions from Cash Accounts and Asset Accounts
(a) Manner of Payment
     (i) A Participant may elect in the Participation Agreement relating to a
Cash Account or Asset Account to receive such Account in monthly installments
not to exceed one hundred twenty (120) separate installments or in a single,
lump sum distribution. The Committee shall distribute such Account in accordance
with such election or, if no such election is made, in a single, lump sum
distribution.
     (ii) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed prior to January 1, 2005 and deemed earnings
credited thereon, the Participant may change a previously made election or make
a new election which shall become effective one (1) year after the date such
election is submitted to the Committee.
     (b) Installment Payments. The amount of a monthly installment from a Cash
Account or Asset Account shall be equal to the product of the current balance in
such Account on the Valuation Date and/or Reamortization Date and a fraction,
the numerator of which is one (1) and the denominator of which is the total
number of installments elected, minus the number of installments previously
paid.
5.3 Distributions from Stock Accounts
(a) Manner of Payment
     (i) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed prior to January 1, 2005 and deemed earnings
credited thereon, a Participant may elect to receive a Stock Account in monthly
installments not to exceed one hundred twenty (120) separate installments or in
a single, lump sum distribution. The Committee shall distribute such Account in
accordance with the Participant’s election, or if no such election is made, in a
single, lump sum distribution. If the Participant’s Stock Account includes a
fractional Stock Credit, the number of Stock Credits in such Stock Account shall
be increased to the next highest whole number. The Participant shall receive one
(1) share of Common Stock with respect to each Stock Credit allocated to such
Participant’s Stock Account.
PAGE 8 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



     (ii) With respect to Deferral Elections attributable to Compensation earned
for services performed after December 31, 2004 and deemed earnings credited
thereon after that date, a Participant may elect to receive a Stock Account in
annual installments not to exceed ten (10) separate installments or in a single,
lump sum distribution. The Committee shall distribute such Account in accordance
with the Participant’s election, or if no such election is made, in a single,
lump sum distribution. If the Participant’s Stock Account includes a fractional
Stock Credit, the number of Stock Credits shall be increased to the next highest
whole number. The Participant shall receive one (1) share of Common Stock with
respect to each Stock Credit allocated to such Participant’s Stock Account.
     (iii) Solely with respect to Deferral Elections attributable to
Compensation earned for services performed prior to January 1, 2005 and deemed
earnings credited thereon, the Participant may change a previously made election
or make a new election which shall become effective one (1) year after the date
such election is submitted to the Committee.
     (b) Installment Payments. The amount of each installment from a Stock
Account shall be equal to the product of the current number of Stock Credits in
such Stock Account on the Valuation Date and/or Reamortization Date and a
fraction, the numerator of which is one (1) and the denominator of which is the
total number of installments elected, minus the number of installments
previously paid.
5.4 Small Accounts
     (a) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed prior to January 1, 2005 and deemed earnings
credited thereon, and notwithstanding any other provision of this Plan, if the
Participant’s Account balance is five thousand dollars ($5,000) or less on the
Valuation Date, such Account balance shall be paid in a single, lump sum
distribution.
     (b) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed after December 31, 2004 and deemed earnings
credited thereon after that date, and notwithstanding any other provision of the
Plan, if the aggregate combined value of the Participant’s Account(s) and
amounts under any Aggregated Plan is not greater than the Code
Section 402(g)(1)(B) limit on elective deferrals on the Valuation Date, such
Account balance shall be paid in a single, lump sum distribution in cash and/or
Common Stock, as applicable.
     (c) Any payment under Section 5.4(b) must result in the termination and
liquidation of the entirety of the Participant’s interest under the Plan and all
Aggregated Plans.
5.5 In-Service Distributions
     (a) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed prior to January 1, 2005 and deemed earnings
credited thereto, a Participant may elect to withdraw all or a portion of his
Accounts in substantially equal annual installments of the Accounts amortized
over a period of up to five (5) years or, if approved by the Committee in its
sole discretion, in a single, lump sum distribution. If a Participant elects to
withdraw all of such Accounts, the amount to be distributed in installment
payments shall be determined in the same manner as that set forth in Section
5.2(b) and 5.3(b), as of January 1 of each year in which
PAGE 9 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



an installment is to be received, based on the remaining Account balances, as
adjusted for gains and losses, and the remaining number of installment payments.
Adjustments for investment gains and losses shall continue on the undistributed
Account balances. Any such election must be in writing and delivered to the
Committee not less than one (1) year in advance of the payment date.
     (b) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed after December 31, 2004 and earnings credited
thereon after that date, a Participant may make an election in a Participation
Agreement to receive amounts deferred in the applicable Plan Year on a specified
date that is no sooner than a date in the third (3rd) Plan Year following the
Plan Year to which the Deferral Election applies. Such distribution shall be
made in a lump sum within thirty (30) days after the specified date.
     (c) The Participant may subsequently elect to change the date of the
in-service distribution under Section 5.5(b) subject to the following
restrictions:
     (i) The new election shall be effective twelve (12) months following the
date the Participant files such election with the Committee;
     (ii) The new election is made at least twelve (12) months prior to the date
an amount is due to be paid pursuant to a prior election; and
     (iii) The new specified date of distribution is not less than five
(5) years later than the date the amount would otherwise have been paid to the
Participant.
     (d) Notwithstanding anything herein to the contrary, if the Participant has
a Separation from Service or dies prior to the specified payment date, such
election shall be null and void and the Participant’s Accounts shall be
distributed pursuant to Section 5.1, 5.2, 5.3, 5.4 and/or 5.7.
5.6 Accelerated Distribution
     (a) Solely with respect to Deferral Elections attributable to Compensation
earned for services performed prior to January 1, 2005 and deemed earnings
credited thereon, a Participant may elect to receive, upon written request to
the Committee, a single, lump sum distribution of more than ten thousand dollars
($10,000), or if less, the entire balance held in such Accounts, from the
Participant’s Accounts as of the end of the calendar month prior to the month in
which the Committee receives the written request. The amount requested by the
Participant under this Section 5.6 shall be paid in a single, lump sum
distribution within thirty (30) days following the receipt of the notice by the
Committee from the Participant. The Participant shall permanently forfeit ten
percent (10%) of the amount requested. The Corporation shall have no obligation
to the Participant or his Beneficiary with respect to such forfeited amount.
     (b) If a Participant receives a distribution pursuant to this Section 5.6,
such Participant shall not be eligible to participate in the Plan in the Plan
Year immediately following the Plan Year in which the accelerated distribution
is requested. In addition, a Participant who receives an accelerated
distribution shall not receive another accelerated distribution for a period of
at least one (1) year from the date of distribution.
PAGE 10 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



5.7 Distribution upon Death
     Upon the death of a Participant, the Beneficiary shall be entitled to
receive an amount equal to the Participant’s Account balance, plus earnings,
gains, losses and dividends on such Accounts until all benefits have been paid.
Payments shall commence within thirty (30) days of the Participant’s date of
death.
     Each Participant may elect, on a Participation Agreement, to have death
benefits covered by such Participation Agreement paid in any manner described in
Sections 5.2 and 5.3. If the Participant dies after installment payments have
commenced, the Committee shall pay the Participant’s Beneficiary any remaining
installment payments that would have been paid had the Participant survived.
ARTICLE VI—BENEFICIARY DESIGNATION
6.1 Beneficiary Designation
     Each Participant shall have the right, at any time, to designate one (1) or
more persons as the primary or contingent Beneficiary(ies) to whom benefits
under this Plan shall be paid in the event of the Participant’s death prior to
complete distribution to the Participant of the benefits due under the Plan.
Unless stated otherwise in writing in the form provided by the Committee,
payments hereunder shall be paid in equal shares to surviving Beneficiaries if
more than one (1) Beneficiary has been chosen. Each Beneficiary designation
shall be in a written form prescribed by the Committee and shall be effective
only when filed with the Committee during the Participant’s lifetime. If a
Participant’s Compensation is community property, any Beneficiary designation
shall be valid or effective only as permitted under applicable law.
6.2 Amendments
     Any Beneficiary designation may be changed by a Participant without the
consent of any Beneficiary by the filing of a new Beneficiary designation with
the Committee.
6.3 No Beneficiary Designation or Death of Beneficiary
     In the absence of an effective Beneficiary designation, or if all
designated Beneficiaries predecease the Participant, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:

  (a)   The surviving spouse; and     (b)   The Participant’s estate.

     In the event of the death of a Beneficiary after payments commence but
prior to the Beneficiary receiving all benefit payments hereunder, the remaining
balance shall be paid in a lump sum to the estate of the Beneficiary.
PAGE 11 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



6.4 Effect of Payment
     Payment to the Beneficiary (or to the Beneficiary’s estate) shall
completely discharge the Corporation’s obligations under this Plan.
ARTICLE VII—THE COMMITTEE
7.1 Authority
     The Committee shall have full power and authority to administer the Plan,
including the power to (i) promulgate forms to be used with respect to the Plan,
(ii) promulgate rules of Plan administration, (iii) settle any disputes as to
rights or benefits arising from the Plan, (iv) interpret the terms of the Plan
and (v) make such decisions or take such action as the Committee, in its sole
discretion, deems necessary or advisable to aid in the proper administration of
the Plan.
7.2 Elections, Notices
     All elections and notices required to be provided to the Committee under
the Plan must be on such form or forms prescribed by, and contain such
information as is required by, the Committee.
7.3 Agents
     The Committee may appoint an individual or individuals to be the
Committee’s agent with respect to the day-to-day administration of the Plan. In
addition, the Committee may, from time to time, employ other agents and delegate
to them such administrative duties as it sees fit, and may from time to time
consult with counsel who may be counsel to the Corporation.
7.4 Binding Effect of Decisions
     The decision or action of the Committee with respect to any question
arising out of or in connection with the administration, interpretation and
application of the Plan and the rules and regulations promulgated hereunder
shall be final and binding upon all persons having any interest in the Plan.
7.5 Indemnity of Committee
     The Corporation has entered into Indemnification Agreements with each of
the members of the Committee protecting them against such claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except as otherwise indicated in such Indemnification
Agreement.
ARTICLE VIII—SHARES AVAILABLE
8.1 Number
     Seven hundred fifty thousand (750,000) shares of Common Stock are available
for issuance under the Plan in accordance with the provisions hereof and such
other provisions as the Committee may from time to time deem necessary. This
authorization may be increased from time to time by approval of the Board and by
the shareholders of the Corporation if, in the opinion of counsel for the
Corporation, such
PAGE 12 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



shareholder approval is required. Stock Credits allocated to a Participant’s
Accounts shall be applied to reduce the maximum number of shares of Common Stock
remaining available under the Plan. Shares of Common Stock issuable under the
Plan may be taken either from authorized but unissued or treasury shares, as
determined by the Corporation.
8.2 Adjustments
     (a) If at any time the number of outstanding shares of Common Stock shall
be increased as the result of any stock dividend, stock split, subdivision or
reclassification of shares, the number of shares of Common Stock available under
Section 8.1 and the number of Stock Credits with which each Participant’s
Account is credited shall be increased in the same proportion as the outstanding
number of shares of Common Stock is increased. If the number of outstanding
shares of Common Stock shall at any time be decreased as the result of any
combination, reverse stock split or reclassification of shares, the number of
shares of Common Stock available under Section 8.1 and the number of Stock
Credits with which each Participant’s Account is credited shall be decreased in
the same proportion as the outstanding number of shares of Common Stock is
decreased.
     (b) In the event the Corporation shall at any time be consolidated with or
merged into any other corporation and holders of shares of Common Stock receive
shares of the capital stock of the resulting or surviving corporation, there
shall be credited to each Participant’s Stock Account, in place of the Stock
Credits then credited thereto, new Stock Credits in an amount equal to the
product of the number of shares of capital stock exchanged for one (1) share of
Common Stock upon such consolidation or merger and the number of Stock Credits
with which the Participant’s Account then is credited, and the number of shares
of Common Stock available under Section 8.1 shall be similarly adjusted. If in
such a consolidation or merger, holders of shares of Common Stock shall receive
any consideration other than shares of the capital stock of the resulting or
surviving corporation or its parent corporation, the Committee, in its sole
discretion, shall determine the appropriate change in Participants’ Accounts.
ARTICLE IX—MISCELLANEOUS
9.1 Unfunded Plan
     No promise hereunder shall be secured by any specific assets of the
Corporation or any Affiliate, nor shall any assets of the Corporation or its
Affiliates be designated as attributable or allocated to the satisfaction of
such promises. Participants shall have no rights under the Plan other than as
unsecured general creditors of the Corporation and its Affiliates.
9.2 Non-alienation of Benefits
     No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, or charge, and any
attempt to do so shall be void. No such benefit, prior to receipt thereof
pursuant to the provisions of the Plan, shall be in any manner liable for or
subject to the debts, contracts, liabilities, engagements or torts of the
Participant.
PAGE 13 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



9.3 Invalidity
     If any term or provision contained herein is to any extent invalid or
unenforceable, such term or provision will be reformed so that it is valid, and
such invalidity or unenforceability will not affect any other provision or part
hereof.
9.4 Governing Law
     This Plan shall be governed by the laws of the State of Ohio, without
regard to the conflict of law provisions thereof.
9.5 Amendment, Modification and Termination of the Plan
     The Board at any time may terminate and in any respect amend or modify the
Plan; provided, however, that no such termination, amendment or modification
shall adversely affect the rights of any Participant or Beneficiary, including
his rights with respect to Cash and Stock Account balances credited prior to
such termination, amendment or modification, without his consent.
Notwithstanding the foregoing, the provisions of this Plan that determine the
amount, price or timing of benefits related to Stock Credits shall not be
amended more than once every six (6) months (other that as may be necessary to
conform to any applicable changes in the Code), unless such amendment would be
consistent with the provisions of Rule 16b-3 (or any successor provisions)
promulgated under the Exchange Act. Following termination of the Plan, the
Committee may distribute Participants’ Account balances attributable to Deferred
Compensation after December 31, 2004 and deemed earnings, gains and losses
credited thereon if such distribution is permissible under, and would not result
in any Participant being subject to tax penalties pursuant to, Code
Section 409A.
9.6 Successors and Heirs
     The Plan and any properly executed elections hereunder shall be binding
upon the Corporation, its Affiliates and Participants, and upon any assignee or
successor in interest to the Corporation or any Affiliate and upon the heirs,
legal representatives and Beneficiaries of any Participant.
9.7 Status as Shareholders
     Stock Credits are not, and do not constitute, shares of Common Stock, and
no right as a holder of shares of Common Stock shall devolve upon a Participant
unless and until such shares are issued to the Participant or Beneficiary.
9.8 Rights
     Participation in this Plan shall not give any Director the right to
continue to serve as a member of the Board or the board of directors of any
Affiliate or any rights or interests other than as herein provided.
9.9 Use of Terms
     The masculine includes the feminine and the plural includes the singular,
unless the context clearly indicates otherwise.
PAGE 14 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



9.10 Statement of Accounts
     Each Participant in the Plan during the immediately preceding Plan Year
shall receive a statement of his Accounts under the Plan as of December 31 of
such preceding Plan Year. Such statement shall be in a form and contain such
information as is deemed appropriate by the Committee.
9.11 Compliance with Laws
     This Plan and the payment and deferral of Compensation under this Plan are
subject to compliance with all applicable federal and state laws, rules and
regulations (including but not limited to state and federal reporting,
registration, insider trading and other securities laws) and to such approvals
by any listing agency or any regulatory or governmental authority as may, in the
opinion of counsel for the Corporation, be necessary or advisable in connection
therewith. Any securities delivered under this Plan shall be subject to such
restrictions, and the person acquiring the securities shall, if requested by the
Corporation, provide such assurances and representations to the Corporation as
the Corporation may deem necessary or desirable to assure compliance with all
applicable legal requirements.
9.12 Plan Construction
     Anything in this Plan to the contrary notwithstanding, it is the intent of
the Corporation that all transactions under the Plan satisfy the applicable
requirements of Rule 16b-3 promulgated under Section 16 of the Exchange Act so
that a Director who is or becomes a member of a committee administering stock
compensation plans of the Corporation will be “disinterested” as defined in
Rule 16b-3 for purposes of administering such plans, will be entitled to the
benefits of Rule 16b-3 or other exemptive rules under Section 16 of the Exchange
Act, and will not be subjected to avoidable liability thereunder. To the extent
any provision of the Plan, action by the Committee or election by a Director
fails to so comply, it shall be deemed null and void to the extent permitted by
law.
9.13 Headings Not Part of Plan
     Headings and subheadings in the Plan are inserted for reference only and
are not to be considered in the construction of the Plan.
9.14 Extension of Plan to Affiliates.
     By action of its Board, the Corporation may terminate an Affiliate’s
eligibility to participate in the Plan; provided, however, that such termination
shall not be effective until the last day of the calendar year in which such
action was taken. Upon termination of an Affiliate’s eligibility, the Affiliate
shall remain obligated to pay such deferred compensation in accordance with the
provisions of the Plan in effect immediately prior to the date of such
termination.
ARTICLE X—CODE SECTION 409A
10.1 Compliance with Code Section 409A
     Notwithstanding anything herein to the contrary, all provisions in this
document shall be interpreted, to the extent possible, to be in compliance with
Code Section 409A. However, in the event any provision of this Plan is
determined to not be in compliance with Code Section 409A and any
PAGE 15 — DIRECTOR DEFERRED COMPENSATION PLAN

 



--------------------------------------------------------------------------------



 



guidance promulgated thereunder, such provision shall be null and void to the
extent of such noncompliance. Nothing in this Plan shall be construed as an
entitlement to or guarantee of any particular tax treatment for any Participant,
and none of the Corporation, any of its Affiliates, the Board or the Committee
shall have any liability with respect to any failure to comply with the
requirements of Code Section 409A.
10.2 Payments Upon Income Inclusion Under Code Section 409A
     Notwithstanding anything to the contrary contained herein, the Corporation
may accelerate the time or schedule of a distribution to a Participant at any
time the Plan fails to meet the requirements of Code Section 409A. Such
distribution may not exceed the amount required to be included in income as a
result of the failure to comply with the requirements of Code Section 409A.

             
 
      FIRSTMERIT CORPORATION    
 
           
 
     By:
   Its:   /s/ Christopher J. Maurer
 
Executive Vice President — H.R.    
 
           
 
  Dated:   12/16/2008    

PAGE 16 — DIRECTOR DEFERRED COMPENSATION PLAN

 